             IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF IOWA
                        EASTERN DIVISION
____________________________________________________________

CASH BURCH,                    )
                               )
          Plaintiff,           )    No. C19-2035-LTS
                               )
vs.                            )
                               )    NOTICE OF APPEAL
CITY OF WATERLOO,              )
JORDAN EHLERS, LUCAS           )
SCARBROUGH and                 )
ADAM GALBRAITH,                )
                               )
          Defendants.          )
_____________________________________________________________

      Notice is hereby given that Plaintiff Cash Burch appeals to the United States
Court of Appeals for the Eighth Circuit from the Final Judgment entered June 25,
2021 (Docket 47), the Order granting summary judgment filed on June 25, 2021
(Docket No. 46), and the Initial Review Order filed on March 30, 2020 (Docket
No. 4), and all rulings and orders inhering therein.

        Note: The undersigned counsel's appointment in this matter ended with the
entry of judgment in this case. Counsel is filing this Notice of Appeal as a courtesy
to Plaintiff Cash Burch and pursuant to a limited services agreement (limited to
filing the Notice of Appeal) because Plaintiff Burch is currently in lockdown at the
prison where he is confined and does not have access to his legal paperwork. The
deadline for filing a Notice of Appeal is July 26, 2021. It is anticipated that
Plaintiff Burch will be filing an Application to waive the appeal filing fee, a
Motion for appointment of counsel, and other documents when he is able to do so.




                                          1




     Case 6:19-cv-02035-LTS-MAR Document 48 Filed 07/23/21 Page 1 of 2
                Respectfully Submitted,


                                            __/s/ Webb L. Wassmer_
                                            Webb L. Wassmer
                                            Wassmer Law Office PLC
                                            5320 Winslow Road
                                            Marion, IA 52302
                                            Tele: (319) 210-4288
                                            wassmerlaw@yahoo.com

                                            Attorney for Plaintiff Cash Burch
                   CERTIFICATE OF SERVICE

I certify that on July 23, 2021, I electronically filed the foregoing
with the Clerk of Court using the ECF system which will send
notification of such filing to all registered filers who have appeared
in this matter.

         By: _______/s/ Webb Wassmer____________
         Webb Wassmer




                                                         2




      Case 6:19-cv-02035-LTS-MAR Document 48 Filed 07/23/21 Page 2 of 2
